Exhibit 10.23

 

FIRST AMENDMENT TO

PURCHASE AND SALE CONTRACT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this "Contract") is entered
into as of the 10th day of November, 2010 (the "Effective Date"), by and between
ORP ONE L.L.C., a Maryland limited liability company, having an address at 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and
TMF I FAIRLANE, LLC, a Delaware limited liability company, having a principal
address at 360 N. Michigan Avenue, Suite 1400, Chicago, Illinois 60601
("Purchaser").

RECITALS:

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Contract dated October 11, 2010 (the "Contract"); and

WHEREAS, Seller and Purchaser desire to amend and ratify the Contract as
hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties do hereby amend the Contract
as follows:

1.                  Capitalized terms not defined herein shall have the meanings
set forth in the Contract.

2.                  The parties hereto acknowledge and agree that Seller, as
defined in the initial paragraph of the Contract, is a Maryland limited
liability company. 

3.                  The parties hereto acknowledge and agree that the
Feasibility Period shall expire for all purposes under the Contract on November
10, 2010 and that Purchaser has accepted the condition of the Property. 
Purchaser agrees that Purchaser's right to terminate the Contract under Section
3.2 is permanently waived, the Initial Deposit is non-refundable under all
circumstances except as otherwise provided in this First Amendment to Purchase
and Sale Contract and the Contract.    

4.                  In consideration of the existence of the Association
Litigation and as a result of Purchaser's due diligence investigations with
respect to the Association Litigation, Seller hereby agrees to provide Purchaser
with a credit against the Purchase Price at Closing in an amount equal to
$50,000.00 ("Association Credit").  The Association Credit shall be in full
satisfaction of Seller's obligation to Purchaser with respect to the Association
Litigation.  In consideration of such Association Credit, Purchaser hereby
agrees to assume the defense of the Association Litigation and all liabilities
and obligations of the Seller in connection with the Association Litigation at
Closing.  Upon Closing, Purchaser shall irrevocably release Seller from any and
all Losses arising from or related to the Association Litigation.  Purchaser
shall take any and all action necessary to obtain plaintiff's dismissal of
Seller, with prejudice, as a party to the Association Litigation, which
dismissal shall be effective upon Closing. If requested by Purchaser, Seller
shall, at no cost or expense to Seller, use reasonable efforts to assist
Purchaser in obtaining such dismissal.  Purchaser shall indemnify, hold harmless
and, if requested by Seller (in Seller's sole discretion), defend (with counsel
approved by Seller) Seller's Indemnified Parties from and against any and all
Losses relating to the Association Litigation.  The provisions of this Section 4
shall survive Closing and delivery of the Deed to Purchaser. 

5.                  The Contract is hereby amended to add a new Section 3.9 in
its entirety as follows:

"3.9      Lender Contingency.  Purchaser represents to Seller that it has chosen
Fannie Mae as the Selected Lender and that is has received a draft commitment
from the Selected Lender, but the draft commitment contains contingencies that
are unacceptable to Purchaser including those relating to the Selected Lender's
continued review of: (a) zoning compliance by the Property; and (b) matters
relating to the Facilities Agreement and the Association Litigation.  By virtue
of such, Seller agrees that Purchaser shall have until 5:00 PM on November 12,
2010 (the "Lender Contingency Period") to cause the Selected Lender to remove
the unacceptable contingencies identified in the draft commitment and to issue
the Loan Commitment referenced in Section 4.7.1 of the Contract.  Upon issuance
of such, Purchaser shall comply with the delivery requirements of Section
4.7.1.  If Purchaser is unable to cause the Selected Lender to issue the Loan
Commitment prior to the end of the Lender Contingency Period, then Purchaser may
provide written notice to Seller terminating this Contract on or before the
expiration of the Lender Contingency Period.  If Purchaser has not terminated
this Contract in writing prior to the expiration of the Lender Contingency
Period as provided herein, Purchaser shall be deemed to have waived its
termination rights under this Section 3.9 and this Contract shall continue in
full force and effect.  If Purchaser properly terminates this Contract as set
forth in this Section 3.9, this Contract shall terminate, and, notwithstanding
any other provision of this Contract, Purchaser shall be entitled to a return of
the Initial Deposit and Seller hereby directs Escrow Agent to deliver such to
Purchaser pursuant to Section 2.3.3 of the Contract as if the Contract had been
terminated pursuant during the Feasibility Period pursuant to Section 3.2 of the
Contract.  Otherwise, after the expiration of the Lender Contingency Period,
Escrow Agent shall hold and release the Deposit in strict accordance with
Section 2.3 of the Contract."

6.                  Assuming this Contract has not been terminated prior to the
end of the Lender Contingency Period as set forth in Section 3.9, the Additional
Deposit (as defined in Section 2.2.2 of the Contract) shall be deposited with
the Escrow Agent within one (1) Business Day after expiration of the Lender
Contingency Period.

7.                  An execute copy of this Amendment shall be delivered to
Escrow Agent and, upon delivery to Escrow Agent, Escrow Agent shall be entitled
to rely thereon and shall be authorized to act in conformity herewith.

8.                  Miscellaneous. 

(a)                Except as expressly modified hereby, the Contract remains
unmodified and unchanged and Seller and Purchaser hereby ratify and confirm the
Contract as herein amended.

(b)               This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but when taken together shall
constitute one and the same Contract.  This Amendment may be executed and
delivered by facsimile or electronic PDFs and when so executed shall be deemed
an original for all purposes and binding upon the parties hereto, and originals
shall be promptly delivered thereafter. 

(c)                In the event of any conflict between the terms of this First
Amendment to Purchase and Sale Contract and the Contract, the terms and
conditions of this First Amendment to Purchase and Sale Contract shall control. 

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this First
Amendment to Purchase and Sale Contract as of the date first set forth above.

 

Seller:

 

ORP ONE L.L.C.,

a Maryland limited liability company

 

By:       ORP CORPORATION I,

            a Maryland corporation,

            its managing member

 

 

By: /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

Purchaser:

 

TMF I FAIRLANE, LLC,

a Delaware limited liability company

 

By:  /s/David DiSanto

Name:  David DiSanto

Title: CFO